Citation Nr: 0119000	
Decision Date: 07/20/01    Archive Date: 07/24/01

DOCKET NO.  00-13 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs 
benefits.


WITNESS AT HEARING ON APPEAL

Appellant and friends


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The appellant contends that he had active service in the 
recognized guerrilla services of the United States Armed 
Forces from March 1942 to April 1945.


FINDINGS OF FACT

1.  The RO has obtained all available, relevant evidence 
necessary for an equitable disposition of the claimant's 
appeal. 

2.  The U.S. Army Reserve Personnel Center has certified that 
the appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the United States Armed Forces, and the appellant has not 
submitted other acceptable evidence of service.


CONCLUSION OF LAW

The appellant does not have qualifying service for VA 
benefits.  38 C.F.R. §§ 3.1, 3.8, 3.203 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Veterans Claims Assistance Act

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law revises the former § 5107(a) of title 38 
United States Code to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in the developing the facts pertinent to the claim.  
The Board notes that this matter has not been subject to the 
well grounded claim requirement, and thus those provisions of 
the VCAA relating to the elimination of that requirement are 
moot.  The other salient features of the new statutory 
provisions impose the following obligations on the Secretary 
(where they will be codified in title 38 United States Code 
is noted in parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

	(a) identify the records the Secretary is unable to 
obtain;
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

The Board finds that the requirements of the VCAA have 
clearly been satisfied in this matter.  Unlike many questions 
subject to appellate review, a claim to establish qualifying 
service for purposes of basic eligibility by its very nature 
has an extremely narrow focus.  The RO, in the August 2000 
and May 2001 supplemental statements of the case, has set 
forth the law and facts in a fashion that clearly and 
adequately informed the claimant of the very limited and 
specific type of evidence needed to substantiate his claim.  
The RO requested verification of the appellant's alleged 
military service from the U.S. Army Reserve Personnel Center 
and received a negative response that the appellant has no 
service as a member of the Philippine Commonwealth Army 
including the recognized guerrillas in the United States 
Armed Forces.  At the U.S. Army Reserve Personnel Center's 
request, the RO sought a copy of the PA AGO Form 23 
(processing affidavit) from the Adjutant General of the 
Philippine Commonwealth Army (Adjutant General) and received 
a negative response that no record exists regarding the 
appellant.  There plainly is no outstanding Federal 
government record that could substantiate the claim.  There 
just as plainly is no reasonable possibility that there is 
any other evidence that could substantiate the claim by 
establishing qualifying service.  Given the circumstances of 
this matter, the Board can not find any basis under the VCAA 
to defer adjudication.  Moreover, it is literally impossible 
to conceive that implementing regulations for the VCAA could 
change the picture since in this matter they would have to 
change not simply the notice or development requirements, but 
also the underlying substantive law outside the VCAA to raise 
any prospect that the claimant could substantiate his claim.  
Accordingly, the Board finds it may proceed to decide this 
matter without prejudice to the claimant.  Bernard v. Brown, 
4 Vet. App. 384 (1993).

Factual Background

Based on the appellant's name, date of birth, alleged 
enlistment date and alleged discharge date, the U.S. Army 
Reserve Personnel Center certified that the appellant has no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces.  

The Adjutant General's Office, Philippine Commonwealth Army, 
had no existing record for the appellant, based on the 
appellant's name, rank, date and place of birth, or alleged 
organization, Quartermaster Services, 53rd Infantry Regiment.

The appellant submitted several documents and affidavits in 
support of his claim.  The appellant's affidavit, dated in 
January 1999, summarizes his military activities from March 
1942 to April 1945.  He alleges that he was assigned with QMS 
Company, 53rd Regiment, Camp Isarog and with 'Bicol Rinconada 
Patriots,' a guerrilla organization operating at Rinconada 
headquarters in Iraga, Camarines Sur, and then with the 
fighting unit of the Second Battalion, 158 Regimental Combat 
Team, U.S. 6th Army.  A January 1999 co-affidavit by E.O.V. 
and C.P.F. states that they are aware of the appellant's 
guerrilla activities and that he served in a guerrilla 
organization under Col. T.P. of Goa, Camarines Sur.  Five 
affidavits were signed in January 1999 and submitted by 
several men, who state that they were inducted with the 
appellant into the 53rd Regiment at Camp Isarog in March 
1942.  The five affidavits, signed by J.P.B., A.L., L.C., 
F.M.B., Z.B.B., T.P.B., and D.C.P., summarize the appellant's 
duty assignments and corroborate the date and service 
characterization of his discharge.

According to T.P.B., the overall commander of the 53rd 
Regiment at Camp Isarog, the appellant's name appeared on the 
general roster that was submitted to the U.S. Army, 2nd 
Battalion, 158th Regimental Combat Team for recognition 
purposes before the deadline for submissions.

The undated Unit Roster, signed by Major R.G.G. and approved 
by Colonel T.B.P. lists 105 men, including the appellant.  An 
undated certificate of discharge from the 53rd Infantry 
Regiment, 5th Military District, 51st Division, Camp Isarog, 
signed by the T.B.P., Major, (Retired) and the appellant, 
states that he was relieved from active duty or discharged as 
guerrilla personnel in April 1945.  An October 1948 Extract 
of Service Records, signed by the appellant and approved by 
T.B.P., Colonel (R-Gla. Ret.), corroborates the dates of 
induction and discharge, and service characterization.

PVAO-4 form certifies that J.B. is a veteran of World War 
II/Philippine Revolution and served with "C" Company, Bicol 
Brigade.  The document, issued by the Philippine Veterans 
Affairs Office of the Ministry of Defense, states that J.B.'s 
name is carried in the Approved Revised Reconstructed 
Guerrilla Roster of 1948.  The appellant explained that this 
exhibit was submitted to corroborate the affidavits submitted 
by J.B. and others.

The veteran was afforded two hearings at the regional level.  
At the first hearing in August 2000, the appellant testified 
that he did not want a Travel Board hearing.  (Transcript No. 
1 (T-1) at pg. 1).  He further testified that he had not 
signed a PA AGO Form 23, a processing affidavit.  (T-1 at pg. 
3).  Mr. A.P. also testified on the appellant's behalf.  A.P. 
testified that he and the appellant were comrades during the 
war and that he was at the hearing to verify his service.  
(T-1 at pg. 3).  At the hearing held in May 2001, the 
appellant testified as follows:

I was a member of the 3rd Battalion.  (Transcript No. 2 (T-2) 
at pg. 3).  During liberation, a list was submitted to an 
American officer for approval.  (T-2 at pg. 3).  When his 
guerrilla outfit was recognized, we learned a Filipino 
officer submitted another list and I was excluded.  (T-2 at 
pg. 3).  Some others, who weren't veterans, were included on 
the list.  (T-2 at pg. 3).  It is my fault if you cannot find 
a service record in my name.  (T-2 at pg. 6).

A.L. testified on behalf of the appellant.  He stated that he 
is 80 years old and resides in Bo Pinit, Ocampo, Camarines 
Sur.  (T-2 at pg. 4).  He is a PVAO pensioner and a World War 
II veteran.  (T-2 at pg. 4).  He does not receive VA 
benefits.  (T-2 at pg. 4).  He and the appellant served in 
the 3rd Battalion, but were separated due to their different 
duty assignments and did not meet again until after they had 
been released from military service.  (T-2 at pg. 4).  They 
saw each other several years ago when the appellant was 
filing a claim with VA; he needed some papers to support his 
claim, so he looked for me and I helped him.  (T-2 at pg. 5).

II.  Analysis

A "veteran" is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).

Persons who served in the Commonwealth Army of the 
Philippines are included for compensation, dependency and 
indemnity compensation, and burial allowance, from and after 
the dates and hours, respectively, when they were called into 
service of the Armed Forces of the United States by orders 
issued from time to time by the General Officer, U.S. Army, 
pursuant to the Military Order of the President of the United 
States dated July 26, 1941.  38 C.F.R. § 3.8(c)(1).

For the purpose of establishing entitlement to pension, 
compensation, dependency or indemnity compensation, or burial 
benefits, the VA may accept evidence submitted by a claimant 
or sent directly to the VA by a service department, such as a 
DD Form 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the service department if the evidence 
meets the following conditions:

(1) The evidence is a document issued by 
the service department.  A copy of an 
original document is acceptable if the 
copy was issued by the service department 
or if the copy was issued by a public 
custodian of records who certifies that 
it is a true and exact copy of the 
document in the custodian's custody; and

(2) The document contains needed 
information as to the length, time and 
character of service; and 

(3) In the opinion of the VA, the 
document is genuine and the information 
contained in it is accurate.

38 C.F.R. § 3.203(a).

When the claimant does not submit evidence of service or the 
evidence does not meet the above requirements, the VA shall 
request verification of service from the service department.  
38 C.F.R. § 3.203(c).

A review of the record discloses that the RO preliminarily 
determined that the appellant had recognized guerrilla 
service.  The RO relied upon the VA Form 21-526, the unit 
roster of the 53rd Infantry Regiment, and the Certificate of 
Discharge issued by the 53rd Infantry Regiment in making this 
determination.  The RO followed up its preliminary finding 
with a request to the U.S. Army Reserve Personnel Center for 
verification of the appellant's guerrilla service.  The U.S. 
Army Reserve Personnel Center requested additional 
information, specifically, an "AGO PA Form 23" from the 
Philippine Commonwealth Army's Adjutant General.  Pursuant to 
the U.S. Army Reserve Personnel Center's request, the RO 
contacted the Adjutant General's office and received a 
response, which stated that it had no existing record for the 
appellant.  The final reply, from the U.S. Army Reserve 
Personnel Center was that the appellant had no service as a 
member of the Philippine Commonwealth Army or as a recognized 
guerilla, in the service of the United States Armed Forces.  
Clearly, the certification from the U.S. Army Reserve 
Personnel Center does not establish active or recognized 
service.  38 C.F.R. §§  3.8, 3.203.  Thus, the Board finds 
that the RO properly requested verification of service from 
the service department and determined that the appellant had 
not satisfied the requirements for establishing basic 
eligibility for VA benefits.  38 C.F.R. § 3.203(a), (c).

The Board notes that the veteran has submitted a wealth of 
information in an attempt to have his military activities 
acknowledged as recognized guerrilla service.  However, for 
purposes of establishing entitlement to VA benefits, the VA 
is bound by the findings of the service departments with 
regard to whether an individual has service with the U.S. 
Armed Forces.  See Duro v. Derwinski, 2 Vet. App. 530 (1992).

Given the applicable statutory and regulatory provisions 
recited above and the facts of this case, the Board finds 
that appellant does not meet the basic eligibility 
requirements for VA benefits.  Thus, the appellant's claim 
lacks legal entitlement under the applicable provisions.  The 
United States Court of Appeals for Veterans Claims has held 
that in a case where the law is dispositive, the claim should 
be denied because of the absence of legal merit.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).



ORDER

The appeal is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

 

